Citation Nr: 1617592	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982.  The Veteran also has service with the United States Army Reserves from August 1984 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In May 2014, the Board denied the Veteran's claim of entitlement to service connection for residuals of a broken nose.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued a Memorandum Decision vacating and remanding the Board's May 2014 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2012, the Veteran testified that he broke his nose during active service when he was struck in the face by a tree branch.  He was told that he would develop a black eye and was given medication.  A June 1985 service treatment note shows that he was struck by a tree branch and injured his right eye.  The service treatment record is silent regarding trauma to the Veteran's nose.  The Veteran explained that he developed sinus problems after breaking his nose during active service and that he required nose surgery in 1990.  The post-service treatment records associated with the record show complaints of sinus problems.  However, the 1990 surgical records have not been associated with the record.  Therefore, a remand is necessary to obtain outstanding treatment records and to afford the Veteran with a VA examination to determine the nature and etiology of his residuals of a broken nose.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request he identify the private treatment provider that conducted the 1990 sinus surgery and to complete and return the necessary authorization to allow VA to obtain these records.  

2. Following completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed residuals of a broken nose.  The entire claims file, including this REMAND, must be provided to the examiner for review and the examination report should reflect such a review was accomplished.  Any clinically indicated tests and/or consultations must be performed.  Following a review of the claims file and physical examination, the examiner is requested to address the following:

a. Has the Veteran been diagnosed with a nasal/sinus disability at any point during the appeal period, dating to August 2006?  If so, please state the appropriate diagnosis.  In offering a response, the examiner is instructed that any nasal/sinus disability that has manifest since August 2006 must be addressed, even if it has since resolved.

b. For each nasal/sinus disability diagnosed, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must consider the Veteran's lay statements that he was struck in the face by a tree branch.  

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.
	
3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



